[J-88-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.



 TERRA FIRMA BUILDERS, LLC,                     :   No. 15 MAP 2020
                                                :
                     Appellee                   :   Appeal from the Order of Superior
                                                :   Court dated 07/19/2019 at No. 2593
              v.                                :   EDA 2018, reversing the 8/21/2018
                                                :   Order of the Court of Common
                                                :   Pleas, Delaware County, at No. CV-
 WILLIAM KING, a/k/a BILLY M. KING, AND         :   2015-001536.
 MELANIE L. KING, a/k/a MELANIE L.              :
 FRANTZ                                         :   ARGUED: October 21, 2020
                                                :
                     Appellants                 :
                                                :


                                          OPINION


JUSTICE DOUGHERTY                                             DECIDED: April 29, 2021
      We consider whether the failure of a mechanics’ lien claimant to comply with

express statutory requirements results in an unperfected lien such that the property

owner’s late objection to the lien’s defect does not constitute waiver. We conclude the

Superior Court erred in determining that the owner’s objection to the defect was waived

in this case, and we therefore reverse.

      Appellants, William King a/k/a Billy M. King, and Melanie L. King a/k/a Melanie L.

Frantz (the Kings), hired appellee Terra Firma Builders, LLC (TF) to perform construction

work in the backyard of their home. The construction began on June 25, 2012 pursuant

to a written contract. In December 2012, TF was removed from the project before its

completion due to a dispute about the work performed up to that point. On February 20,
2013, TF commenced two lawsuits in the court of common pleas of Delaware County: 1)

a civil action seeking damages for breach of contract and unjust enrichment; and 2) a

mechanics’ lien claim for alleged unpaid labor and materials in the amount of

$131,123.24, pursuant to the Mechanics’ Lien Law of 1963, 49 P.S. §§1101-1902 (the

Law). TF effectuated service of the mechanics’ lien on the Kings by sheriff on March 18,

2013, and filed an affidavit of service with the court on March 22, 2013, as required by

Section 502 of the Law.1 However, on April 23, 2013, TF filed a praecipe for voluntary

discontinuance of the mechanics’ lien claim.

         Shortly thereafter, on April 29, 2013, TF filed another mechanics’ lien claim against

the Kings for the same dollar amount as the discontinued lien; this lien was assigned a

new docket number. TF did not file the required affidavit of service for this lien claim. On

May 17, 2013, the Kings filed an answer to the lien claim with a counterclaim alleging

breach of contract. The Kings did not challenge TF’s failure to file an affidavit of service

at this time.

         Almost two years later, on February 19, 2015, TF filed a complaint to enforce and

obtain judgment on its lien pursuant to Section 701 of the Law.2 The Kings apparently

1   As further discussed, infra, Section 502 provides, in pertinent part, as follows:
(a) Perfection of Lien. To perfect a lien, every claimant must:
(1) file a claim with the prothonotary as provided by this act within six (6) months after the
completion of his work; and
(2) serve written notice of such filing upon the owner within one (1) month after filing,
giving the court, term and number and date of filing of the claim. An affidavit of service
of notice, or the acceptance of service, shall be filed within twenty (20) days after service
setting forth the date and manner of service. Failure to serve such notice or to file the
affidavit or acceptance of service within the times specified shall be sufficient ground for
striking off the claim.
49 P.S. §1502.
2   Section 701, entitled “Procedure to obtain judgment,” provides:

                                        [J-88-2020] - 2
did not file preliminary objections or otherwise raise TF’s failure to file an affidavit of

service at this time. Almost three more years passed, and on December 8, 2017, the

common pleas court consolidated TF’s mechanics’ lien and breach of contract actions.

The consolidated matters proceeded to a bench trial before the Honorable Spiros E.

Angelos. At trial, the parties agreed that TF failed to complete the project but disputed

the amount of work remaining unfinished and the quality of the work completed. Findings



(a) Practice and Procedure. The practice and procedure to obtain judgment upon a claim
filed shall be governed by the Rules of Civil Procedure promulgated by the Supreme
Court.
(b) Time for Commencing Action. An action to obtain judgment upon a claim filed shall
be commenced within two (2) years from the date of filing unless the time be extended in
writing by the owner.
(c) Venue; Property in More Than One County. Where a claim has been filed in more
than one county as provided by section 502(b), proceedings to obtain judgment upon all
the claims may be commenced in any of the counties and the judgment shall be res
adjudicata as to the merits of the claims properly filed in the other counties. The judgment
may be transferred to such other county by filing of record a certified copy of the docket
entries in the action and a certification of the judgment and amount, if any. The
prothonotary of the court to which the judgment has been transferred shall forthwith index
it upon the judgment index and enter it upon the mechanics' lien docket.
(d) Limitation on Time of Obtaining Judgment. A verdict must be recovered or judgment
entered within five (5) years from the date of filing of the claim. Final judgment must be
entered on a verdict within five (5) years. If a claim is not prosecuted to verdict or
judgment, as provided above, the claim shall be wholly lost: Provided, however, That in
either case, if a complaint has been or shall be filed in the cause and if the cause has
been or shall be at issue, all time theretofore or thereafter consumed in the presentation
and disposition of all motions and petitions of defendants, substituted defendants and
intervenors in the cause, and in any appeal or appeals from any order in the cause, from
the date of perfection of such appeal to the date of return of the certiorari from the
appellate court to the court of common pleas, shall be excluded in the computation of the
five (5) year period herein provided.
(e) Defense to Action on Claim. A setoff arising from the same transaction or occurrence
from which the claim arose may be pleaded but may not be made the basis of a
counterclaim.
49 P.S. §1701 (internal footnote omitted).

                                      [J-88-2020] - 3
of Fact and Conclusions of Law at 11. Judge Angelos found in favor of the Kings on all

claims, including the Kings’ counterclaim, and awarded the Kings monetary damages. TF

filed a motion for a new trial, which was ultimately granted. At the conclusion of the

second trial, the court again found in favor of the Kings on the merits, but did not award

any damages. The parties filed post-trial motions.
      In June 2018, while the post-trial motions were pending, the Kings filed a petition

to strike the mechanics’ lien on the basis of TF’s failure to file an affidavit of service to

perfect the lien, as required by Section 502 of the Law. TF opposed the petition, arguing

the Kings had waived their right to object to the five-year old lien when they accepted

service of the complaint to enforce, never filed preliminary objections pursuant to Section

505 of the Law, and appeared in court to defend the action.3 Plaintiff’s Memorandum of

Law in Opposition to Defendants’ Petition to Strike Mechanics’ Lien at 3.

       The trial court granted the petition to strike on the basis of TF’s failure to file an

affidavit of service and thus perfect its lien, pursuant to Section 502 of the Law. See Trial

Ct. Op. at 6, citing Regency Invs., Inc. v. Inlander Ltd., 855 A.2d. 75, 77 (Pa. Super. 2004)

(“Service requirements under Pennsylvania’s Mechanics’ Lien law are strictly construed

such that a complaint will be stricken if the statutory service requirements are not met[.]”);


3 Section 505 of the Law is entitled “Procedure for contesting claim; preliminary
objections,” and provides:
Any party may preliminarily object to a claim upon a showing of exemption or immunity of
the property from lien, or for lack of conformity with this act. The court shall determine all
preliminary objections. If an issue of fact is raised in such objections, the court may take
evidence by deposition or otherwise. If the filing of an amended claim is allowed, the
court shall fix the time within which it shall be filed. Failure to file an objection preliminarily
shall not constitute a waiver of the right to raise the same as a defense in subsequent
proceedings.
49 P.S. §1505.

                                         [J-88-2020] - 4
id. at 5, quoting Samango v. Hobbs., 75 A.2d 17, 20 (Pa. Super. 1950) (“‘[C]ompliance

with the [Law] is a prerequisite to the validity of the lien, and the failure to observe it

invalidates the lien.’”).

       On appeal, a divided three-judge panel of the Superior Court reversed. Terra

Firma Builders, LLC v. King, 215 A.3d 1002 (Pa. Super. 2019). The majority opined “an

owner who desires to challenge the perfection of the lien . . . must do so by filing a

preliminary objection to the claim under Section 505” of the Law. Id. at 1005. The majority

recognized Section 505 preliminary objections are governed by that statute, rather than

the Rules of Civil Procedure, so they need not be filed within twenty days “like those to a

normal civil complaint.”4 Id. The majority further opined: “That does not mean, though,

that Section 505 preliminary objections can be filed at any time to the claim; after all, they

are denominated as ‘preliminary.’” Id. The majority then held: “if one of the specified

defenses has not been raised ‘preliminary’ [sic] by the time a §1701 enforcement action

has been filed to obtain judgment on the claim, but the owner desires to assert a Section

505 defense, it has to be raised in the enforcement proceeding [pursuant to] . . . the

applicable rules of civil procedure. If it does not do so, then the claim is waived.” Id.

(footnote omitted). The panel majority concluded the Kings’ objection to TF’s mechanics’

lien, “in the form of a motion to dismiss [sic] over five years after the claim was filed and

over three years from [the] commencement of the enforcement proceedings[,]” was too

late. Id. at 1006.5


4 Pennsylvania Rule of Civil Procedure 1026 requires that “every pleading subsequent to
the complaint shall be filed within twenty days after service of the preceding pleading[.]”
5 TF had also challenged the trial court’s failure to award damages on its breach of
contract and unjust enrichment claims. In a separate opinion filed August 20, 2020, the
Superior Court affirmed the trial court on these claims, and TF has not pursued them in
                                       [J-88-2020] - 5
       Judge Murray dissented, noting both the Law and applicable precedent permit an

owner to raise defenses to a mechanics’ lien enforcement action at any time. Id. at 1006.

Judge Murray opined the Law must be strictly construed, and a lien claimant must strictly

comply with the statute’s requirements to secure a valid lien. See id. at 1006-07, citing

Wyatt Inc. v. Citizens Bank of Pa., 976 A.2d 557, 564 (Pa. Super. 2009) (any question of

interpretation of the Mechanics’ Lien Law “shall be resolved in favor of strict, narrow

construction”) and Regency, 855 A.2d at 79 (strict statutory compliance required to secure

valid lien). Judge Murray reasoned TF failed to file the requisite affidavit of service under

Section 502 of the Law and thus did not perfect its lien. She further observed Section

505 “unambiguously places no limit on when a party may raise a defense to the

enforcement of the lien,” and the majority’s contrary reading lacked “explanation or

citation to any authority.” Id. at 1008-09.

       We granted discretionary review of the following issue presented by the Kings: “Is

a property owner who seeks to challenge the perfection of a mechanics' lien required to

file preliminary objections before or during the enforcement proceeding of the lien?” Terra

Firma Builders, LLC v. King, 226 A.3d 971 (Pa. 2020) (per curiam).6 We consider the

parties’ arguments mindful that the issue is a pure question of law over which our standard




this appeal. Terra Firma Builders, LLC v. King, 1521 EDA 2019 & 2045 EDA 2019, 2020
WL 4882465 (Pa. Super. Aug. 20, 2020) (unpublished memorandum).
6  While the Kings’ petition for allowance of appeal was pending in this Court, on October
29, 2019, TF managed to enter judgment on the mechanics’ lien despite the trial court’s
finding in favor of the Kings on the merits. TF then filed a writ of execution and the Kings’
home was listed for sheriff’s sale. However, on March 19, 2020, shortly after this Court
granted review, TF withdrew its writ of execution.

                                      [J-88-2020] - 6
of review is de novo and our scope of review is plenary. A. Scott Enters., Inc. v. City of

Allentown, 142 A.3d 779, 786 (Pa. 2016).

       The Kings argue Pennsylvania courts have consistently stricken void, unperfected

mechanics’ liens for failure to comply with statutory requirements. The Superior Court

majority’s contrary reading, according to the Kings, is the first appellate court decision to

excuse a failure to comply since the Law was enacted in 1963. The Kings argue the

panel’s decision must be reversed because its interpretation of Section 505 of the Law

contradicts the clear mandate of Section 502, which the majority did not even discuss.

The Kings observe Section 502 plainly states that in order to perfect a mechanics’ lien,

an affidavit of service “shall be filed,” and the failure to file the affidavit “shall be sufficient

ground for striking off the claim.” 49 P.S. §1502(a)(2). The Kings explain that, as

mechanics’ liens are statutorily-based, a party seeking to avail itself of its protections

“‘must comply strictly with the provisions of the statute conferring the right. Nothing is

presumed in favor of the lien.’” Appellants’ Brief at 18, quoting O’Kane v. Murray, 97 A.

94, 97 (Pa. 1916).        The Kings insist courts must strictly construe the statutory

requirements concerning perfection of the lien. Id., citing, e.g., McCarthy v Reese, 215

A.2d 257, 258 (Pa. 1965) (“We have consistently held that the right to a mechanic’s lien

is entirely statutory, and, therefore, not only the right itself but the method of enforcing

and defending it must depend upon the statute and must be pursued in strict compliance

with it.”). In this case, the Kings reiterate, there is no dispute that TF never filed the

required affidavit of service and, as a result, the lien is void and a court may not exercise

any discretion in the matter. Id. at 20-23, citing 20 STANDARD PENNSYLVANIA PRACTICE 2d

§105:183 (“Where a mechanics’ lien claimant does not adhere strictly to the procedure



                                         [J-88-2020] - 7
for perfecting a mechanics’ lien claim, the lien must be stricken as a matter of law, and in

such a situation, the court does not have discretion to refuse to strike the lien.”). The

Kings note every other Pennsylvania court to examine the Law’s notice provisions has

stricken off mechanics’ liens that did not strictly conform to its requirements. Id. at 23-24

(collecting cases).

       The Kings further argue the panel majority’s interpretation of Section 505 is wholly

without support and ignores the statute’s purpose, which is to provide an expeditious

method to strike unperfected mechanics’ liens. The Kings submit the central issue is the

meaning of “preliminarily” as used in Section 505: “Any party may preliminarily object

to a claim upon a showing of exemption or immunity of the property from lien, or for lack

of conformity with this act. . . . Failure to file an objection preliminarily shall not constitute

a waiver of the right to raise the same as a defense in subsequent proceedings.” 49 P.S.

§1505 (emphasis added). The Kings allege the use of the term is a matter of form, not

substance, and is intended to allow (but not require) prompt resolution of challenges to

the perfection of mechanics’ lien claims. The Kings distinguish Section 505 “preliminary”

objections from those addressed in the Rules of Civil Procedure, noting Section 505

“imposes absolutely no time limits in which to object to a mechanics’ lien claim.”

Id. at 29 (emphasis in original).       The Kings submit “Section 505 explicitly permits

‘subsequent’ objections to be raised at later stages of litigation[,]” id., and “‘the Courts of

Common Pleas have inherent power to strike off a mechanics’ lien which is defective in

form or irregularly entered[.]’” Id. at 30-32 (emphasis omitted), quoting William Stoke &

Co. v. McCullough, 107 Pa. 39, 39 (1884); see also Rees, Weaver & Co. v. M.B.C. Paper

Mill Corp., 406 A.2d 562, 565 (Pa. Super. 1979) (granting petition to strike mechanics’



                                        [J-88-2020] - 8
lien claim after judgment was entered because lien was not perfected due to failure to file

affidavit of service).

       Moreover, according to the Kings, the panel majority “created a quandary by which

void, unperfected mechanics’ lien claims cannot be stricken[,]” and will improperly

“maintain priority over nearly all other security interests” such that “third-party creditors

will be prejudiced.” Id. at 13-14. The Kings submit that lien enforcement proceedings are

“‘entirely dependent upon the existence of the lien, and if there is no lien, or if it is divested

or stricken off, the enforcement proceeding falls with it.’” Id. at 37, quoting 20 STANDARD

PENNSYLVANIA PRACTICE 2d §105:220; see also Rees, Weaver & Co., 406 A.2d at 565.

The Kings further note the Pennsylvania Rules of Civil Procedure are silent regarding

defenses to mechanics’ lien claims, and otherwise recognize “‘[t]he procedure governing

the filing of a claim is provided by the Mechanics’ Lien Law of 1963[.]’” Id. at 37, quoting

Note to Pa.R.C.P. 1651 (providing definitions and noting procedure to obtain judgment

on mechanics’ lien claim “shall be in accordance with the rules relating to a civil action”).

The Kings assert the panel majority’s decision imposing a time limit on objections to

unperfected liens undermines these principles and longstanding precedent. Id. at 38-39,

citing McCarthy, 215 A.2d at 258 (“We have consistently held that the right to a

mechanic’s lien is entirely statutory, and, therefore, not only the right itself but the method

of enforcing and defending it must depend upon the statute and must be pursued in strict

compliance with it.”).

       TF responds that the Superior Court correctly reversed the trial court’s decision

striking its mechanics’ lien because the Kings waived their objection to the lien. TF

concedes it never filed an affidavit of service for the April 29, 2013 lien at issue here, but



                                        [J-88-2020] - 9
it considers that lien — filed after it voluntarily discontinued the original February 2013

claim — to be the “exact same” lien it previously perfected by filing an affidavit of service

in March 2013. Appellee’s Brief at 2. TF argues the Kings should be barred by laches

from challenging “defective service” because they actively participated in five years of

litigation on the merits, and thereby consented to the court’s jurisdiction over them. Id. at

7-8. TF notes the Kings waited until nine months after a trial and verdict in the lien

enforcement action to raise its failure to comply with the affidavit requirement, and the

delay obviously prejudiced TF because it was unable to cure the defect within the

applicable statutory deadline. Although TF agrees Section 505 objections need not be

filed within the twenty-day period applicable to ordinary civil complaints, it nevertheless

observes “that does not mean §1505 preliminary objections can be filed at any time.” Id.

at 5. According to TF, a defense based on the failure to file an affidavit of service had to

be raised during the lien enforcement proceedings that included a trial and verdict in

October 2017, and the Kings’ subsequent petition to strike filed in June 2018 was too late.

         TF further argues the Superior Court’s decision below is consistent with case law

that upholds the protections provided by the Law to contractors, and properly held that

challenges to defective service may be waived. Id. at 10. TF submits that reversal of the

Superior Court’s decision would undermine the purpose of the Law by allowing a property

owner to deprive contractors of their lien rights. TF argues owners should not have this

ability to challenge a lien by the “back door” long after the contractor’s options, e.g., filing

a new lien, or pursuing settlement, have been foreclosed by the passage of time. Id. at

14-15.




                                       [J-88-2020] - 10
       Finally, TF notes Section 701 of the Law provides the procedure to obtain judgment

on a mechanics’ lien “shall be governed by the Rules of Civil Procedure promulgated by

the Supreme Court,” and Rule 1651 provides “the procedure to obtain judgment upon a

claim shall be in accordance with the rules relating to a civil action.” 49 P.S. §1701(a);

Pa.R.C.P. 1651(b). TF asserts the Superior Court thus correctly held the Kings’ petition

to strike was untimely, as the Kings should have raised their defense to the lien in the

enforcement action, in accordance with applicable civil rules.

       We now turn the specific question raised in the appeal, that is, whether the Kings,

as property owners seeking to strike off a mechanics' lien claim filed against them, were

required to assert their objection to the lien much earlier than they did here. First, we

recall the underlying mechanics’ lien claim was timely filed on April 29, 2013.7 We further

note that, in order to perfect a mechanics’ lien, the claimant “must . . . serve written notice

of such filing upon the owner within one (1) month after filing, giving the court, term and

number and date of filing of the claim[,]” and an “affidavit of service of notice, or the

acceptance of service, shall be filed within twenty (20) days after service setting forth the

date and manner of service.”        49 P.S. §1502(a)(2).      Failure to comply with these

requirements results in an unperfected lien, and it is undisputed that TF never filed the

required affidavit of service.8 Section 502 provides: “Failure to serve such notice or to




7There is no dispute that the lien was filed within the statutory period, i.e., “within six (6)
months after the completion of his work[.]” 49 P.S. §1502(a)(1).
8TF implicitly suggests their failure to file an affidavit of service for the April 2103 lien is
of no moment because it was the “exact same” lien it previously perfected in March 2013,
but later discontinued. Appellee’s Brief at 2. TF does not develop this argument, and in
any event, it is specious.

                                       [J-88-2020] - 11
file the affidavit or acceptance of service within the times specified shall be sufficient

ground for striking off the claim.” Id.

       The Kings filed an answer to the lien claim on May 17, 2013, but did not raise TF’s

failure to comply with the affidavit requirement of Section 502 as a defense. Nor did the

Kings challenge the lien on this basis throughout the following five years of litigation on

the merits of the claim. The Kings first raised the issue in their petition to strike the lien

filed in June 2018. The trial court upheld the challenge and struck off the lien, explaining

that mechanics’ lien claimants must strictly comply with the Law’s requirements in order

to perfect their lien before they may obtain judgment on it. But the Superior Court

reversed, holding the Kings waived their challenge by failing to object “preliminarily”

pursuant to Section 505 of the Law. In doing so, the court essentially determined a lien

claimant who fails to perfect its lien may nevertheless enforce judgment on it, if the owner

does not file Section 505 “preliminary” objections, despite that statute’s explicit command

that failure to object “preliminarily shall not constitute a waiver of the right to raise the

same as a defense in subsequent proceedings.” 49 P.S. §1505.

       The present appeal requires that we interpret certain provisions of the Law,

specifically Sections 502 and 505. Our objective while performing statutory construction

“is to ascertain and effectuate the intention of the General Assembly.”            1 Pa.C.S.

§1921(a). We give significant weight to the plain language of the statute because it is

“the best indicator of legislative intent.” Freedom Med. Supply v. State Farm Fire and

Cas. Co., 131 A.3d 977, 983 (Pa. 2016) (internal citation and quotation omitted). In

addition, we are cognizant that “[m]echanics’ liens were unknown at common law, and

are entirely a creature of statute.” Bricklayers of W. Pa. Combined Funds, Inc. v. Scott’s



                                      [J-88-2020] - 12
Dev. Co., 90 A.3d 682, 690 (Pa. 2014). Thus, as the Law is a statutory “creation in

derogation of the common law . . . any question of interpretation shall be resolved in favor

of strict, narrow construction.” Wyatt, 976 A.2d at 564. See also Samango, 75 A.2d at

20 (“The right to file a mechanic’s lien, as has been uniformly held by all the courts, is of

statutory origin. No such right existed at common law. It is a class legislation and

therefore must be strictly construed. If a party desires to avail himself of it, he must

comply strictly with the provisions of the statute conferring the right.”) (citation and

quotation omitted).

       We further observe that a mechanics’ lien is an extraordinary remedy that provides

the contractor with a priority lien on property, an expeditious and advantageous remedy.

See Philadelphia Constr. Servs., LLC v. Domb, 903 A.2d 1262, 1267 (Pa. Super. 2006)

(mechanics’ lien statute provides “an extraordinary remedy” and “an expeditious method

to obtain lien at very little cost to claimant”; if claimant is not responsible in timely

perfecting the lien, the claim fails, and claimant can seek adequate remedy via breach of

contract). Accordingly, a contractor seeking the benefit of the lien must “judiciously

adhere to the requirements of the Mechanics’ Lien Law” in order to secure a valid and

enforceable lien. Id.

       Mindful of these principles, we examine the operative statutes. First, Section 502

expressly requires that in order to “perfect a lien, every claimant must[,]” inter alia, “serve

written notice” of the lien’s filing, and an affidavit of that service “shall be filed within twenty

(20) days.” 49 P.S. §1502(a)(2). The mandatory nature of these statutory requirements

— as well the directive to interpret this particular statutory scheme narrowly and strictly

— plainly indicate failure to comply leads to an unperfected lien. Moreover, Section 502



                                        [J-88-2020] - 13
explicitly confirms a failure to serve and file an affidavit of service in a timely fashion “shall

be sufficient ground for striking off the claim.” Id.; see also McCarthy v. Reed Terrace,

Inc., 218 A.2d 229, 230 (Pa. 1966) (failure to strictly comply with the Law “shall be

sufficient ground for striking the claim”) (quotations and citation omitted).

       It is clear, then, that TF failed to perfect its mechanics’ lien against the Kings

because it never filed the required affidavit of service. We have previously recognized

that a failure to file the affidavit means “the lien was not properly perfected and that such

defect was not curable.” Day & Zimmermann, Inc. v. Blocked Iron Corp., 147 A.2d 332,

335 (Pa. 1959). As compliance with the Law is “a prerequisite to the validity of the lien,

[] the failure to observe it invalidate[s] the lien.” Id. (citations omitted); see also Reed

Terrace, 218 A.2d at 230 (failure to comply strictly with requirements of the Law renders

purported lien invalid). We now consider whether the Kings waived their objection to

enforcement of this unperfected — and thus invalid — mechanics’ lien.

       Section 505 of the Law is entitled “Procedure for contesting claim; preliminary

objections.” 49 P.S. §1505. The statute plainly states, in relevant part: “Any party may

preliminarily object to a claim upon a showing of exemption or immunity of the property

from lien, or for lack of conformity with this act.” Id. In this case, the Kings moved to

strike off TF’s lien because it failed to conform to the requirements of Section 502. There

is no dispute that the Kings did not first file preliminary objections; indeed, they filed an

answer to the lien claim, as well as the enforcement complaint, and only after successfully

litigating the merits of the contract dispute did they move to strike off the lien. However,

Section 505 clearly provides that: “Failure to file an objection preliminarily shall not

constitute a waiver of the right to raise the same as a defense in subsequent



                                        [J-88-2020] - 14
proceedings.” Id. Importantly, the timing or type of “subsequent proceedings” in which

the defense may be raised is not identified in the statute.9

       We reject the Superior Court’s unsupported conclusion, reformulated here by the

dissent, that the challenge must be raised “in the enforcement proceeding [pursuant to]

the applicable rules of civil procedure” on pain of waiver. Terra Firma, 215 A.3d at 1005.

We are also unpersuaded by TF’s argument the civil rules control the matter, such that

the Kings’ failure to raise the Section 502 defense in preliminary objections, or in their

answer to the enforcement action, resulted in waiver. First, the specific provisions of the

statutory scheme expressly intended by the General Assembly to govern mechanics’ liens

must prevail over the more general provisions of our Rules of Civil Procedure to the extent

the two regimes conflict. See 1 Pa.C.S. §1933 (where special and general provisions

conflict, they should be construed to give effect to both if possible; if not, special provision

shall prevail as exception to general provision). Moreover, although Rule 1651 provides

that the procedure for obtaining judgment on a mechanics’ lien “shall be in accordance

with the rules relating to a civil action[,]” the Note to the Rule clearly states “[t]he procedure

governing the filing of a claim is provided by the Mechanics’ Lien Law of 1963[.]”

Pa.R.C.P. 1651, Note (emphasis added).




9 The dissent is undeterred by this simple fact and settles upon 49 P.S. §1701 as
describing the only possible “subsequent proceedings” where an objection might be
raised, noting the Rules of Civil Procedure govern in such proceedings. Of course,
Section 701 of the Law — entitled “Procedure to Obtain Judgment” — by necessity
presupposes the existence of a perfected and valid mechanics’ lien claim. See discussion
infra. It is Sections 502 and 505 of the Law that actually govern perfection, and Section
505 expressly states a failure to object “preliminarily shall not constitute a waiver.” 49
P.S. §1505.

                                        [J-88-2020] - 15
       In the present appeal, we are concerned with the filing and perfection of a lien,

which is governed by Section 502 of the Law; and in any event, a claimant may not obtain

judgment on an invalid mechanics’ lien. See, e.g., Samango, 75 A.2d at 18 (lien invalid

for failing to comply with the Law, thus judgment entered on the lien also invalid); Keely v

Jones, 35 Pa.Super. 642, 645 (1908) (“When the act fixes a date at which, or within which,

something is to be done in order to establish a valid claim, substantial conformity will not

answer. There must be compliance with the requirement[.]”); see also Rees, Weaver &

Co., 406 A.2d at 565 (Section 502 “provides that the failure to file the affidavit within the

prescribed period ‘shall be sufficient ground for striking off the claim;’ and the cases hold

that this unequivocal provision is not to be diminished or qualified”).         Cf. M & P

Management, L.P. v. Williams, 937 A.2d 398, 398 (Pa. 2007) (invalid confessed judgment

“cannot be made valid through the passage of time”; court must strike void judgment

despite debtor’s failure to file timely motion to open or strike).

       In this case, by holding the Kings waived their challenge to an unperfected lien,

despite the fact Section 505 places no time limit on challenges raised in subsequent

proceedings, the Superior Court improperly attempted to give legal force to an invalid

judgment.10 A careful reading of the applicable statutes, including the unambiguous

language in Section 505 that specifically provides a challenge to an invalid lien may not

be waived due to failure to object “preliminarily,” reveals this was an absurd result the

General Assembly cannot have intended. See 1 Pa.C.S. §1922(1) (court may presume


10 Indeed, despite being unsuccessful at every stage before the trial court and being
awarded no damages after extensive litigation of the merits, TF was allowed, ostensibly
based on the Superior Court’s decision, to enter judgment on an unperfected lien and
place the Kings’ home for sheriffs’ sale. Defendants’ Petition to Strike Plaintiff’s Judgment
at 7.

                                       [J-88-2020] - 16
legislature did not intend result that is absurd, impossible of execution or unreasonable).

We recognize mechanics’ liens are a powerful statutory tool for the protection of valid

secured property interests, and when they are correctly obtained and enforced, they

provide a priority position for contractors while curtailing the property rights of owners.

Given these high stakes, it is vital that the lien claimant strictly comply with the mandatory

statutory requirements expressly set forth in the Law to prevent potential abuse.

       We are unmoved by TF’s argument that the Kings waived the protections of

Section 505 by failing to object sooner than they did, or that laches should apply here.

First, the Kings’ participation in litigation on the merits after answering the complaint

surely constituted “consent” to the court’s jurisdiction over the parties’ contract dispute,

but this is irrelevant. TF’s reference to the Kings’ challenge as an objection to “defective

service” is a misnomer and a red herring; the issue here is not defective service to which

the Kings’ acquiesced when they participated in merits litigation before the court of

common pleas. Instead, the defect here is in TF’s lien, which remains unperfected and

invalid, and the applicable statutes quite logically do not specify a time limit for objection

to such a thing. Obviously, an earlier objection to the unperfected lien was possible and

even advisable, but the circumstances do not warrant a finding of waiver. 11

       The Superior Court’s decision is therefore reversed and the matter is remanded

for reinstatement of the trial court’s order granting the petition to strike.


11 The dissent repeatedly and quite incorrectly suggests we have not answered the
question presented for review. In fact, our holding squarely addresses the operative issue
here, that is, whether the Kings, property owners who “challenge[d] the perfection of a
mechanics’ lien” were “required to file preliminary objections before or during the
enforcement proceeding on the lien” in order to preserve their challenge. Terra Firma
Builders, 226 A.3d 971. Our answer is clear that the failure to file preliminary objections
did not constitute waiver in this case.

                                       [J-88-2020] - 17
Justices Todd, Wecht and Mundy join the opinion.

Justice Donohue files a dissenting opinion in which Chief Justice Baer joins.

Justice Saylor did not participate in the consideration or decision of this matter.




                                      [J-88-2020] - 18